DETAILED ACTION
This office action is in response to correspondence filed on 4/28/2021.  
The Amendment filed on 4/28/2021 has been entered.  
Claims 1-2, 11-13, and 17-20 have been amended by Applicant.
Claims 3, 10, and 14 have been cancelled by Applicant.
Claim 21 is newly added by Applicant.
Claims 1-2, 4-9, 11-13, and 15-21 remain pending in the application of which Claims 1, 12, and 20 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-9, 11-13, and 15-21 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 12, and 20.

Most pertinent prior art:
STANOVSKY (Stanovsky G, Michael J, Zettlemoyer L, Dagan I. Supervised open information extraction. InProceedings of the 2018 Conference of the North American Chapter of the Association for Computational Linguistics: Human Language Technologies, Volume 1 (Long Papers) 2018 Jun (pp. 885-895)) discloses a method comprising: 
st Col – “Given an input instance of the form (S, p), where S is the input sentence, and p is the word index of the predicate’s syntactic head, we extract a feature vector feat for every word wi ϵ S: feat(wi, p) = emb(wi) ⊕ emb(pos(wi)) ⊕ emb(wp) ⊕ emb(pos(wp))  Here, emb(w) is a d-dimensional word embedding, emb(pos(w)) is a 5-dimensional embedding of w’s part of speech, and ⊕ denotes concatenation. We duplicate the predicate head’s features on all words to allow the model to more directly access this information as it makes predicate-specific word label predictions.”)  within a first narrative text (STANOVSKY Pg. 887 Table 2 – “(a) The president claimed that he won the majority vote … (b) Barack Obama, a former U.S. PRESIDENT, was born in Hawaii. ….”) and a machine-generated label corresponding to the first word (STANOVSKY Pg. 888 1st Col – “feat(wi, p) = emb(wi) ⊕ emb(pos(wi)) ⊕ emb(wp) ⊕ emb(pos(wp)).  Here, emb(w) is a d-dimensional word embedding, emb(pos(w)) is a 5-dimensional embedding of w’s part of speech, and ⊕ denotes concatenation. We duplicate the predicate head’s features on all words to allow the model to more directly access this information as it makes predicate-specific word label predictions.”; Pg. 888 2nd Col – “At inference time, we first identify all verbs and nominal predicates in the sentence as candidate predicate heads. We use a Part Of Speech (POS) tagger to identify verbs, and Catvar’s subcategorization frames (Habash and Dorr, 2003) for nominalizations, identifying nouns which share the same frame with a verbal equivalent (e.g., acquisition with acquire).”; Pg. 889 1st Col – “Finally, we use the average perceptron part-of-speech tagger (as implemented in spaCy5) to predict parts of speech for input features and verb predicate identification.”; In other words, the POS and predicate head features are predicted/generated by machine learning algorithms; thus, the tags/labels are machine-generated.); 
training, using the first vector representation, an annotator model (STANOVSKY Pg. 888 1st Col – “Our model, named RnnOIE, is a bi-LSTM transducer ….”), the annotator model configured to produce a set of probabilities, each probability in the set of probabilities representing a probable nd Col – “The outputs are used in softmaxes for each word, producing independent probability distributions over possible BIO tags. … Our model does not directly produce confidence values for extractions, but it does assign probabilities to each BIO label that it predicts.”) within a narrative text (STANOVSKY Pg. 887 Table 2 – “(a) The president claimed that he won the majority vote … (b) Barack Obama, a former U.S. PRESIDENT, was born in Hawaii. ….Table 2: Example sentences and respective Open IE extractions. The first line in each example presents the input pairs (S, p), where S is the input sentence, and the predicate head, p, is denoted with an underline. Below the inputs we present the corresponding Open IE extractions. The corresponding encodings are presented below the dashed lines, where subscripts indicate the associated BIO label.”), and 
generating, using the trained annotator model and a second narrative text, second training data (STANOVSKY Pg. 886 2nd Col – “In addition to these, we create and make available a new Open IE training corpus, All Words Open IE (AW-OIE), derived from Question-
Answer Meaning Representation (QAMR) (Michael et al., 2018), a recent extension of the
QA-SRL paradigm to free-form questions over a wide range of predicate types (see Section 5). Table 1 presents more details on these datasets.”; Pg. 889 Section 5 – “This section describes our approach for automatically extracting Open IE tuples from QAMR (Michael et al., 2018), a recent extension of QASRL. While QA-SRL uses question templates centered on verbs, QAMR annotates free-form questions over arbitrary predicate types. The QAMR corpus consists of annotations over 5, 000 sentences. By extending the OIE2016 training set with extractions from QAMR, we more than triple the available amount of training data.”), 
the trained annotator model configured to produce an output annotation corresponding to a word within a narrative text (STANOVSKY Pg. 888 2nd Col – “For each instance, we tag each word with its most likely BIO label under the model, and reconstruct Open IE tuples from the resulting sequence according to the method described in Section 3, with the exception that we ignore malformed spans (i.e., if an A0-I label is not preceded by A0-I or A0-B, we treat it as nd Col – “However, while QA-SRL restricts questions to fit into a particular verb-centric template, QAMR is more general, allowing any natural language question that begins with a wh-word and contains at least one word from the sentence. This allows QAMR to express richer, more complex relations. Consider, for example, the first two entries for QAMR in Table 3. The first explicates the implicit relation made of from the noun compound mercury filling, and the second identifies the adjectival predicate prevalent. Neither of these can be represented in QA-SRL.”).
However, STANOVSKY fails to teach all the limitations recited in the independent claims 1, 12, and 20.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659